      Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 1 of 21



                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 CINDY L. STORMER,

             Plaintiff,

 v.                                              CASE NO. 4:21-cv-00160

 MIDLAND CREDIT MANAGEMENT, INC.,
                                                 JURY TRIAL DEMANDED
             Defendant.

                             CLASS ACTION COMPLAINT

      NOW comes Plaintiff CINDY L. STORMER, by and through her undersigned

attorneys, and complaining as to the conduct of MIDLAND CREDIT MANAGEMENT,

INC., asserts the following claims:

                           I. JURISDICTION, PARTIES AND VENUE

       1.    This civil action arises under and is brought pursuant to the FDCPA and

subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, as well as

28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

       2.    Plaintiff CINDY L. STORMER (“Plaintiff”) is a consumer who is a citizen of

the State of Texas and lives in San Antonio, Texas.

       3.    Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s

unlawful conduct.

       4.    Plaintiff is a “consumer” as defined by § 1692a(3) of the FDCPA.

       5.    Defendant MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is

incorporated in the State of Kansas and maintains its principal place of business at

3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.




                                           1
     Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 2 of 21



       6.     Defendant is a “debt collector” as defined Section 1692a(6) of the FDCPA,

because it regularly uses the mail and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts.

       7.     Defendant acts as debt collector in attempting to collect debts that have

been purportedly purchased from the original creditor by an entity known as Midland

Credit Funding, LLC (“Midland Funding”).

       8.     Venue is proper pursuant to 28 U.S.C. §1391 as Defendant conducts

substantial debt collection business in this judicial district and the subject collection

letters and envelopes used to mail the collection letters were sent to Plaintiffs’ residential

address which is located within this judicial district.

               II.    BACKGROUND FACTS RELATED TO DEFENDANT’S CONDUCT

       9.     This Civil Action arises out of Defendant’s attempts to collect from Plaintiff

a purported consumer debt that was allegedly incurred by Plaintiff in relation to a credit

card issued by Capital One Bank (USA), N.A. (the Original Creditor” that was issued to

Plaintiff in relation to Basenew Origination (the “Subject Debt”).

       10.    The Subject Debt was incurred for personal, family and household

purposes as the term “debt” is defined by Section 1692a(5) of the FDCPA.

       11.    Midland Funding is one of the largest debt buyers in the United States.

       12.    According to a website operated by Defendant:

              Midland Funding, LLC is one of the nation’s largest owners of unpaid
              debts. Midland Funding owns accounts that have been charged off by the
              original lender.

              Charge offs happen after a lender doesn’t receive payments for a period
              of time or payments are less than the minimum amount due. Lenders then
              close these accounts and sell them to companies like Midland Funding or
              MCM.

https://www.midlandcredit.com/who-is-mcm/midland-funding-llc/


                                              2
      Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 3 of 21



        13.   Defendant’s website explains its business as follows:

              Midland Credit Management services accounts owned by Midland Funding
              and accounts owned by MCM.

Id.

        14.   Defendant’s website also describes itself as follows:

              Midland Credit Management (MCM) connects with consumers every day
              to help resolve past-due debts. We specialize in servicing accounts that
              have fallen behind and have been charged off by the lender. When
              lenders close these accounts, they often sell them to companies like
              MCM.

              If you’ve heard from us, your lender has probably charged off one of your
              accounts and sold it to us. MCM enjoys longstanding relationships with
              major financial institutions and retailers across the country.

https://www.midlandcredit.com/who-is-mcm/

        15.   Defendant “is a subsidiary of Encore Capital Group, which is a public

company traded on the NASDAQ stock exchange as ECPG.” Id.

        16.   On information and belief, Defendant did not purchase the rights to collect

the Subject Debt directly from the Original Creditor.

        17.   As recently as September 8, 2020, the Consumer Financial Protection

Bureau (“CFPB”) sued Defendant and related entities in the Southern District of

California for violating the FDCPA. See, Complaint, ECF #1 in 3:20-cv-01750-GPC-

KSC.1

        18.   According to the CFPB’s press release:

              The Bureau’s complaint, filed in federal district court in the
              Southern District of California, specifically alleges that since
              September 2015, Encore and its subsidiaries violated the consent
              order by suing consumers without possessing required
              documentation, using law firms and an internal legal department to
              engage in collection efforts without providing required disclosures,

1
 The Complaint can be found at https://files.consumerfinance.gov/f/documents/cfpb_encore-
capital-group-et-al_complaint_2020-08.pdf

                                            3
     Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 4 of 21




             and failing to provide consumers with required loan documentation
             after consumers requested it. The Bureau also alleges that the
             companies violated the consent order, the CFPA, and the FDCPA
             by suing consumers to collect debts even though the statutes of
             limitations had run on those debts and violated the consent order
             by attempting to collect on debts for which the statutes of limitations
             had run without providing required disclosures. The Bureau further
             alleges that the companies violated the CFPA by failing to disclose
             possible international-transaction fees to consumers, thereby
             effectively denying consumers an opportunity to make informed
             choices of their preferred payment methods. The Bureau also
             alleges that each violation of the consent order constitutes a
             violation of the CFPA.

https://www.consumerfinance.gov/about-us/newsroom/cfpb-sues-debt-

collectors-and-debt-buyers-encore-capital-group-et-al/

                              III.   SUMMARY OF THE FDCPA

      19.    Section 1692of the FDCPA contains “Congressional findings” and a

“declaration of purpose” and states as follows:

             (a) Abusive practices
             There is abundant evidence of the use of abusive, deceptive, and
             unfair debt collection practices by many debt collectors.
             Abusive debt collection practices contribute to the number of
             personal bankruptcies, to marital instability, to the loss of jobs,
             and to invasions of individual privacy.
             (b) Inadequacy of laws
             Existing laws and procedures for redressing these injuries are
             inadequate to protect consumers.
             (c) Available non-abusive collection methods
             Means other than misrepresentation or other
             abusive debt collection practices are available for the effective
             collection of debts.
             (d) Interstate commerce
             Abusive debt collection practices are carried on to a substantial
             extent in interstate commerce and through means and
             instrumentalities of such commerce. Even where
             abusive debt collection practices are purely intrastate in
             character, they nevertheless directly affect interstate commerce.
             (e) Purposes


                                            4
     Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 5 of 21



             It is the purpose of this subchapter to eliminate
             abusive debt collection practices by debt collectors, to insure that
             those debt collectors who refrain from using
             abusive debt collection practices are not competitively
             disadvantaged, and to promote consistent State action to
             protect consumers against debt collection abuses.

See,15 U.S.C. § 1692.

      22.    One the stated purposes of the FDCPA was to address “the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C. §

1692(a).

      23.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

      24.    In enacting the FDCPA, Congress determined that “[e]xisting laws … are

inadequate to protect consumers” and that “[m]eans other misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.” 15

U.S.C. §§ 1692(b)-(c).

      25.    The FDCPA provides that “[m]eans other than misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.” 15

U.S.C. § 1692(c).

      26.    The    FDCPA    protects   ethical   collectors   from   being   competitively

disadvantaged. 15 U.S.C. § 1692(e).

      27.    Section 1692f(8) of the FDCPA which prohibits a debt collector from:

             Using any language or symbol, other than the debt collector’s
             address, on any envelope when communicating with
             a consumer by use of the mails or by telegram, except that
             a debt collector may use his business name if such name does
             not indicate that he is in the debt collection business.



                                            5
     Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 6 of 21



       28.    As described throughout, Defendant has violated the prohibitions of

Section 1692f(8) of the FDCPA to gain a competitive advantage over other debt collectors

that attempt to collect charged-off consumer credit card debts that have been sold by

the original creditor.

                         IV.   FACTS SUPPORTING CAUSES OF ACTION

       29.    In order to gain a competitive advantage over other debt collectors, and in

defiance of the prohibitions set forth by Section 1692f(8) of the FDCPA, Defendant sends

collection letters inside of envelopes marked with the words “TIME SENSITIVE

DOCUMENT” or “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”.

       30.    The competitive advantage that Defendant gains by using envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” is that Defendant knows that consumers are

more likely to open the envelopes marked with these words than envelopes that do not

contain these words.

       31.    Defendant knows that by enclosing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED, ATTENTION REQUESTED”, consumers are more likely read the enclosed

letter and pay the subject debt – than if the letter was sent in a plain envelope.

       32.    Defendant knows that by enclosing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED”, consumers are more likely read the enclosed

letter and call or otherwise interact with Defendant regarding the subject debt.

       33.    This form of interaction leads to confirmation that the consumer can be

reached via mail or phone, and this leads to additional communications and pressure

tactics to cause the responding consumer to pay the subject debts.


                                            6
     Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 7 of 21



       34.    Defendant has determined that it collects more money from consumers

when it sends letters enclosed within envelopes marked with the words, “TIME

SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED”, notwithstanding the fact that Section 1692f(8) of the FDCPA prohibits

this type of wording.

       35.    Defendant’s unlawful use of the words “TIME SENSITIVE DOCUMENT”

and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on its envelopes

created a false sense of urgency for Plaintiff who was struggling to pay down her debts

after encountering financial difficulties beyond her control.

       36.    Further, Defendant’s unlawful use of the words “TIME SENSITIVE

DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on

its envelopes caused third-parties to realize that Plaintiff owed money to a debt collector

where the Subject Debt –based upon the specific words chosen by Defendant informed

third-parties that Plaintiff owed a debt that was “TIME SENSITIVE” in nature or where

an “IMPORTANT DOCUMENT [WAS] ENCLOSED” and/or that the enclosed collection

letter required Plaintiff’s “ATTENTION”.

       37.    Within the past year, Defendant sent Plaintiff numerous collection letters

in an attempt to collection the Subject Debt.

       38.    Defendant’s efforts to adhere to certain requirements of the FDCPA

plausibly suggest that Defendant regarded the Subject Debt to be a “debt” as this term

is defined by Section 1692a(5) of the FDCPA.

       39.    At least one of the envelopes that Defendant used to send the subject

collection letters were mailed to Plaintiff inside of envelopes that contained the words

“TIME SENSITIVE DOCUMENT” on its exterior in bold font.




                                            7
        Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 8 of 21



         40.    At least one of the envelopes that Defendant used to send collection letters

to Plaintiff were mailed to Plaintiff inside of envelopes that contained the words

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on its exterior in

embossed (raised) lettering.

         41.    When Plaintiff observed the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, her attention was

immediately drawn to these words.

         42.    Defendant used the words “TIME            SENSITIVE     DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, as opposed to using

plain envelopes, because Defendant knew that consumers like Plaintiff would be drawn

to these words, and thus more likely to open the envelopes and contact Defendant about

the contents of the enclosed letters.

         43.    As explained by Defendant’s counsel during oral argument in the case of

Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020), Defendant’s use of the

words “TIME SENSITIVE DOCUMENT” on envelopes to mail collection letters to

consumers was done with the express purpose of drawing consumers’ attention of the

contents of the envelopes.2

         44.    The same attorney that represented Defendant during oral arguments in

Preston v. Midland Credit Mgmt. conveyed a different message to attorneys and debt

buyers attending a seminar during a debt buying conference where he rhetorically asked

the audience members, “Who’s going to read and understand these words on this letter?”

followed by the following comments:




2
    See, http://media.ca7.uscourts.gov/sound/2019/dl.18-3119.18-3119_05_29_2019.mp3

                                              8
     Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 9 of 21




       45.    Next, defense counsel in Preston v. Midland Credit Mgmt. offered his

opinion as to the level of sophistication of the consumers that Defendant targets, where

questioned where legislative or court-mandated time-barred debt disclosures impacted

collection efficiencies:




                                           9
Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 10 of 21




                                 10
Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 11 of 21




 46.   Defendant’s counsel in Preston v. Midland Credit Mgmt. went on say:




 47.   Thereafter, Defendant’s counsel spoke the following words:




                                   11
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 12 of 21



       48.      Citing to his actual experience, Defendant’s counsel said: “I depose these

plaintiff in these lawsuits, and they don’t even read the letter”:




       49.      The above screen captures depict the speaker and the words uttered

during a debt buying conference that was filmed and shown on a television program

entitled     “Debt   Buyers:   Last   Week   Tonight   With   John   Oliver,   hosted   at

https://www.youtube.com/watch?v=hxUAntt1z2c

       50.      Mr. Oliver was less than pleased with the above attorney’s comments,

resulting in Mr. Oliver swearing after watching the above comments.

       51.      Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes to mail

collection letters to consumers was undertaken to gain a competitive advantage over

debt collectors.

       52.      Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes to mail

collection letters to consumers violated Section 1692f(8) of the FDCPA.




                                             12
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 13 of 21



      53.    As a result of the “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED” disclosure on the face of the subject envelopes, Plaintiff immediately

opened the collection letter to determine why Defendant designated the enclosed

collection letter as being and “IMPORTANT DOCUMENT” which was marked with the

words “ATTENTION REQUESTED”.

      54.    The above response was consistent with Defendant’s intentions.

      55.    After Plaintiff opened the so-called “TIME SENSITIVE DOCUMENT”

envelope, he was frustrated and distressed to after learning there was no content that

was obviously or clearly “TIME SENSITIVE” relative to the contents of the collection

letter contained within the envelope.

      56.    After Plaintiff opened the so-called “IMPORTANT DOCUMENT ENCLOSED”

envelope, he was frustrated and distressed to after learning there was no content that

was obviously or clearly “IMPORTANT” relative to the contents of the collection letter

contained within the envelope.

      57.    Reading the words “TIME SENSITIVE DOCUMENT” caused Plaintiff to

worry about the contents of the enclosed letter, as he was concerned about the so-called

“TIME SENSITIVE” nature of the enclosed collection letter. Plaintiff’s response was

consistent with Defendant’s intentions.

      58.    Plaintiff immediately grew nervous and anxious to learn the contents of

the letter that was contained within the so-called time “TIME SENSITIVE” nature of the

enclosed collection letter. This response was consistent with Defendant’s intentions.

      59.    As a result of the “TIME SENSITIVE DOCUMENT” disclosure on the face

of the subject envelopes, Plaintiff immediately opened the collection letter to determine

why Defendant designated the enclosed collection letter as being “TIME SENSITIVE”.

This response was consistent with Defendant’s intentions.


                                           13
     Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 14 of 21



       60.    Reading the words “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED” caused Plaintiff to worry about the contents of the enclosed collection

letter, as he was concerned to learn why the “IMPORTANT” nature of the enclosed

collection letter and why Defendant wrote “ATTENTION REQUESTED” on the face of the

envelope.

       61.    Plaintiff’s response was consistent with Defendant’s intentions.

       62.    To embarrass Plaintiff and cause him to pay the Subject Debt, Defendant

used the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” on envelopes because it knew that third-parties

would recognize Defendant’s return and understand that the enclosed letters related to

discharged debts.

       63.    None of the enclosed collection letters contained truly “time sensitive”

materials or disclosures because it is Defendant’s practice to continually offer similar

payment options – but this was not known to Plaintiff when he read the envelopes or

the enclosed letters.

       64.    None of the enclosed collection letters contained “important” materials or

disclosures because it is Defendant’s practice to continually offer similar payment

options – but this was not known to Plaintiff when he read the envelopes or the enclosed

letters.

       65.    As a result of Defendant’s purposeful and knowing conduct, Plaintiff

suffered concrete harm as a result of Defendant’s actions, in the form of confusion,

aggravation, embarrassment and emotional distress.

       66.    Plaintiff was further subjected to deceptive and misleading conduct by

Defendant which materially impacted and shaped her reaction and course of conduct

in response to Defendant’s collection efforts.


                                            14
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 15 of 21



      67.    For example, in an attempt to pay down the Subject Debt as a result of

Defendant using the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED”, on more than one occasion,

Plaintiff attempted to collect funds necessary to pay down the Subject Debt – at the

expense of not paying down a debt that was in fact more words “TIME SENSITIVE”

and/or “IMPORTANT” than the Subject Debt.

      68.    Defendant’s conduct also posed a material risk of harm to the interests

protected by the FDCPA, including Plaintiff’s interest in receiving truthful and accurate

information regarding Defendant’s collection efforts,

      69.    Defendant’s conduct also violated one of the FDCPA’s identified interests

in ensuring that otherwise compliant debt collectors are not disadvantaged in the

marketplace through unlawful conduct.

      70.    Defendant’s actions only served to stress out and embarrass Plaintiff and

force him to open the subject envelopes for the purpose of increasing the likelihood with

which Defendant would be able to obtain money from Plaintiff.

      71.    Despite issuing a letter that described a so-called “FINAL NOTICE”, no

time-sensitive discounted payment was offered in relation to the so-called “FINAL

NOTICE” letter.

      72.    Prior and subsequent collection letters merely offered the same,

regurgitated discounted payment offers of no more than 10% off of the Subject Debt,

despite the fact that Defendant likely bought the Subject Debt for less than 10% of the

amount owed.

                     V.     The Elements of FRCP 23 Are Satisfied

      73.    FRCP 23(a)(1) can be satisfied because Defendant mailed more than forty

(40) collections letters to consumers with mailing addresses in this judicial district


                                           15
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 16 of 21



where the letters were mailed inside of envelopes marked with the words “TIME

SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED”.

       74.    Because Defendant engaged in the use of form collection envelopes and

form collection letters, Defendant’s conduct toward Plaintiff is typical and common to

the conduct that Defendant similarly engaged in with over forty (40) consumers with

mailing addresses in this judicial district.

       75.    The claims of Plaintiff are typical of the claims or defenses of the absent

class members.

       76.    The defenses that Defendant may assert as to Plaintiff are typical of the

claims or defenses of the absent class members.

       77.    Plaintiff and her counsel will fairly and adequately protect the interests of

the class members.

       78.    Questions of law or fact common to class members predominate over any

questions affecting only individual members.

       79.    This proposed class action is superior to other available methods for fairly

and efficiently adjudicating the controversy.

       80.    The classes are defined as all consumers within this judicial district who,

within one year of the filing of this action, were mailed form collections letters inside of

envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED”.

       81.    The class period shall continue until Defendant modifies its conduct.

                 COUNT I – VIOLATIONS OF SECTION 1692E OF THE FDCPA

       82.    Plaintiff CINDY L. STORMER repeats and alleges paragraphs 1 through 81

as though fully set forth herein.


                                               16
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 17 of 21



       83.    The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection with

the collection of any debt.

       84.    Defendant violated §1692e when it used deceptive means to collect and/or

attempt to collect the subject debt. Specifically, it was deceptive for Defendant to

implicitly represent that it could include the words “TIME SENSITIVE DOCUMENT”

and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” printed on an

envelope containing a collection letter that was not inherently time-sensitive in nature.

       85.    The FDCPA specifically prohibits debt collectors from including this type

of language on its envelopes, thus Defendant acted deceptively by including it in clear

violation of the FDCPA.

       86.    For the above reasons, Defendant’s practice of using envelopes marked

with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” constituted an false, deceptive, or misleading

representation or means in connection with the collection of the subject debt where the

enclosed collection letters were not inherently time-sensitive in nature - and accordingly,

Defendant’s transmission of the collection letters in this manner violated § 1692e(2)(A).

   WHEREFORE, Plaintiff CINDY L. STORMER respectfully requests that this

Honorable Court enter judgment in her favor as follows:

              a. Declaring that the practices complained of herein are unlawful and
                 violate the aforementioned bodies of law;

              b. Awarding Plaintiff statutory damages of $1,000.00 as provided under
                 15 U.S.C. §1692k(a)(2)(A);

              c. Awarding class members maximum statutory damages as provided
                 under 15 U.S.C. §1692k(a)(2)(B);

              d. Awarding Plaintiff costs and reasonable attorney fees as provided under
                 15 U.S.C. §1692k(a)(3);


                                            17
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 18 of 21



               e. Enjoining Defendant from further contacting Plaintiff; and

               f. Awarding any other relief as this Honorable Court deems just and
                  appropriate.


               COUNT II – VIOLATIONS OF SECTION 1692E(2) OF THE FDCPA

      87.      Plaintiff CINDY L. STORMER repeats and alleges paragraphs 1 through 81

as though fully set forth herein.

      88.      Section 1692e(2), prohibits a debt collector from engaging in any “false

representation of – (A) the character, amount or legal status of any debt[.]”

      89.      Specifically, Defendant engaged in a “false representation” when it

included the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” on envelopes that were used to mail collection

letters that was not inherently time-sensitive in nature.

      90.      For the above reasons, Defendant’s practice of using envelopes marked

with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” constituted an false representation - in

conjunction with the enclosed collection letters – where the letters were not inherently

time-sensitive in nature - and accordingly, Defendant’s transmission of the collection

letters in this manner violated § 1692e(2)(A).

   WHEREFORE, Plaintiff CINDY L. STORMER respectfully requests that this

Honorable Court enter judgment in her favor as follows:

            a. Declaring that the practices complained of herein are unlawful and
               violate the aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided
               under 15 U.S.C. §1692k(a)(2)(A);

            c. Awarding class members maximum statutory damages as provided
               under 15 U.S.C. §1692k(a)(2)(B);



                                           18
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 19 of 21



            d. Awarding Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k(a)(3);

            e. Enjoining Defendant from further contacting Plaintiff; and

            f. Awarding any other relief as this Honorable Court deems just and
               appropriate.


              COUNT III – VIOLATIONS OF SECTION 1692E(10) OF THE FDCPA

      91.      Plaintiff CINDY L. STORMER repeats and alleges paragraphs 1 through 81

as though fully set forth herein.

      92.      Section §1692e(10) prohibits a debt collector from using “any false,

deceptive, or misleading representation or means in connection with the collection of

any debt.

      93.      Defendant violated § 1692e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt.

      94.      Specifically, it was deceptive for Defendant to mark envelopes with the

words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” where the envelopes that were used to mail collection letters

that was not inherently time-sensitive in nature.

      95.      For the above reasons, Defendant’s practice of using envelopes marked

with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” constituted an unfair practice - in conjunction

with the enclosed collection letters – where the letters were not inherently time-sensitive

in nature - and accordingly, Defendant’s transmission of the collection letters in this

manner violated § 1692e(10).

      WHEREFORE, Plaintiff CINDY L. STORMER respectfully requests that this

Honorable Court enter judgment in her favor as follows:



                                            19
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 20 of 21



               a. Declaring that the practices complained of herein are unlawful and
                  violate the aforementioned bodies of law;

               b. Awarding Plaintiff statutory damages of $1,000.00 as provided under
                  15 U.S.C. §1692k(a)(2)(A);

               c. Awarding class members maximum statutory damages as provided
                  under 15 U.S.C. §1692k(a)(2)(B);

               d. Awarding Plaintiff costs and reasonable attorney fees as provided under
                  15 U.S.C. §1692k(a)(3);

               e. Enjoining Defendant from further contacting Plaintiff; and

               f. Awarding any other relief as this Honorable Court deems just and
                  appropriate.


                  COUNT IV – VIOLATIONS OF SECTION 1692F(8) OF THE FDCPA

      96.      Plaintiff CINDY L. STORMER repeats and alleges paragraphs 1 through 81

as though fully set forth herein:

      97.      Defendant violated § 1692f(8) when it unfairly attempted to collect upon

the subject consumer debt by using the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED” printed on the front

of the subject envelopes violates 15 U.S.C. § 1692f(8).

   WHEREFORE, Plaintiff CINDY L. STORMER respectfully requests that this

Honorable Court enter judgment in her favor as follows:

            a. Declaring that the practices complained of herein are unlawful and violate
               the aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
               U.S.C. §1692k(a)(2)(A);

            c. Awarding class members maximum statutory damages as provided under
               15 U.S.C. §1692k(a)(2)(B);

            d. Awarding Plaintiff costs and reasonable attorney fees as provided under
               15 U.S.C. §1692k(a)(3);

            e. Enjoining Defendant from further contacting Plaintiff; and


                                            20
    Case 4:21-cv-00160 Document 1 Filed on 01/15/21 in TXSD Page 21 of 21



         f. Awarding any other relief as this Honorable Court deems just and
            appropriate.


Dated: January 15, 2020                   Respectfully submitted,

                                                /s/ James C. Vlahakis
                                                James C. Vlahakis, Esq.
                                                Sulaiman Law Group, Ltd.
                                                2500 S. Highland Ave.,
                                                Suite 200
                                                Lombard, IL 60148
                                                Phone: (630) 575-8181
                                                jvlahakis@sulaimanlaw.com
                                                Attorney for Plaintiff




                                     21
